Citation Nr: 0718860	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Propriety of the total rating termination, effective from 
March 1, 2005, for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1976, and he had additional service in the Alaska 
Army National Guard, including various periods of active duty 
for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in December 2004, wherein the 100 percent 
schedular evaluation for the veteran's service-connected 
hepatitis C was reduced to 20 percent, effective from March 
1, 2005.  The RO has developed and certified the issue for 
appellate review as that of entitlement to an increased 
rating for hepatitis C, evaluated as 20 percent disabling.  
That notwithstanding, the record reflects that the core issue 
presented for adjudication is whether the total rating 
termination effectuated by the RO in December 2004 in 
connection with the veteran's hepatitis C was legally valid.  
Hence, the issue identified on the title page of this 
document has been recharacterized as that of the propriety of 
the RO's December 2004 reduction.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2006, at 
which testimony was received by the undersigned Acting 
Veterans Law Judge.  A transcript of that proceeding is of 
record.  The record further reflects that, in lieu of an RO 
hearing, the veteran was afforded an informal conference 
before the RO's decision review officer in October 2005.  


FINDING OF FACT

Action of the RO on December 13, 2004, for the reduction in 
the total schedular evaluation assigned for the veteran's 
service-connected hepatitis C, was effectuated without regard 
to the requirements set forth in 38 C.F.R. § 3.343.



CONCLUSION OF LAW

Restoration of a 100 percent schedular evaluation for the 
veteran's service-connected hepatitis C is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, and is otherwise governed by the law and 
not the facts, see Sabonis v. Brown, 6 Vet. App. 426 (1994), 
the need to discuss the VA's efforts to comply with the VCAA 
and its implementing regulations is obviated at this 
juncture.  Moreover, corrective actions for issuance of a 
statement of the case to the veteran at his correct address 
of record or a supplemental statement of the case, as 
required by 38 C.F.R. § 19.31 (2006), due to the RO's receipt 
of pertinent evidence prior to its certification of the 
appeal to the Board, is unnecessary, due to a complete grant 
of the benefit sought on appeal.  

The record reflects that service connection for hepatitis C 
was established by the RO in a rating decision of April 2003, 
at which time a 100 percent rating was assigned therefor, 
effective from November 20, 2001.  The total rating assigned 
was not adjudged to be permanent and a routine future 
examination was scheduled to occur in April 2004.  

On April 16, 2004, the RO requested that a VA medical 
examination be undertaken for evaluation of the veteran's 
hepatitis C.  An entry, dated April 19, 2004, by the VA 
Medical Center staff indicates that the veteran failed to 
appear for the requested examination, with the additional 
notation that the veteran was out of state and would not 
return until late May 2004.  Aside from the obvious timing 
discrepancy, there is absent from the file any correspondence 
from the VA Medical Center to the veteran, requesting that he 
appear at a specified time and place for evaluation.  

By its rating decision in early May 2004, the RO entered a 
proposal to reduce the veteran's 100 percent schedular 
evaluation for hepatitis C to 20 percent, pursuant to 
38 C.F.R. § 3.105(e).  The basis of such action was that the 
veteran had failed to appear for a VA medical examination on 
April 19, 2004.  Therein, the RO noted that the 100 percent 
evaluation was neither protected, nor static.  

In the RO's July 2004 correspondence to the veteran, it was 
set forth that his medical records had been reviewed and that 
some improvement in his hepatitis C had been noted.  A copy 
of the RO's rating decision of May 2004 was attached.  

VA treatment notes compiled in 2004, 2005, and 2006 reflect 
ongoing medical management of the veteran's hepatitis C.  The 
record further reflects that the veteran was afforded a VA 
medical examination in July 2004 in order to evaluate the 
severity of his service-connected hepatitis C.  Findings 
therefrom yielded diagnoses of chronic hepatitis C with 
fibrosis and cirrhosis, and secondary thrombocytopenia.  
Further VA medical evaluation in January 2006 showed 
moderately elevated liver function studies and yielded a 
diagnosis of chronic hepatitis C, essentially unchanged in 
the past six months and not considered acute.  

Notwithstanding the fact that the reduction effectuated in 
this matter was undertaken in compliance with 38 C.F.R. 
§ 3.105(e), it is nevertheless evident that such action was 
effected without specific consideration or reference to 38 
C.F.R. § 3.343, nor was the veteran furnished notice of that 
regulation or its impact in any VCAA notice, statement of the 
case, supplemental statement of the case, or any other 
subsequent document furnished to him by the RO.  In sum, the 
RO has not developed or adjudicated this matter as a case 
involving a total rating termination governed by 38 C.F.R. 
§ 3.343.  Parenthetically, it is noted that the 100 percent 
evaluation for hepatitis had not remained in effect for a 
period of five or more years, and, therefore, the provisions 
of 38 C.F.R. § 3.344 as to the stabilization of disability 
evaluations are not for application.  

The only reference to "improvement" involving the veteran's 
hepatitis is contained within the RO's letter of July 2004, 
advising him of the proposed reduction based on a review of 
medical records showing improvement.  No discussion was 
offered then or at any other time as to whether that 
improvement was material, or whether any such improvement was 
achieved under the ordinary conditions of life, such as while 
working or actively seeking work.  Here, the RO failed to 
cite or include in any decisional document or notice letter a 
discussion of the pertinent provisions of 38 C.F.R. § 3.343, 
the effect of which is to void ab initio the RO's reduction 
action of December 2004 and to compel the Board to set it 
aside as not in accordance with law.  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. 
Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).

As there is no indication that the RO considered the 
provisions of 38 C.F.R. § 3.343 in terminating the total 
rating, and as there was no finding that material improvement 
had been shown or, if it was established, that it was 
attained under the ordinary conditions of life, the total 
schedular rating must be restored.  The RO's failure to 
demonstrate that material improvement attained under the 
ordinary conditions of life in the veteran's disability had 
been shown cannot be cured by subsequent examination or 
action by the VA.  Rather, the Board must look only to the 
evidence of record at the time of the reduction, and 
determine whether that action was appropriate.

Given that the RO's reduction action of December 2004 was in 
error, the 100 percent rating for the veteran's hepatitis C 
is restored, effective from March 1, 2005.  The Board does 
not herein reach any other question presented by this appeal, 
including whether material improvement was achieved during 
the relevant time frame under the ordinary conditions of 
life, nor does the Board intimate any opinion as to any such 
matter.  Any subsequent action taken to reduce the veteran's 
rating must be in accord with the facts then presented and 
the governing legal criteria then in effect.



ORDER

Restoration of a 100 percent schedular evaluation for 
hepatitis C is warranted, effective from March 1, 2005.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


